         Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 1 of 41



 1   KAPLAN FOX & KILSHEIMER LLP
     Laurence D. King (CA Bar No. 206423)
 2   lking@kaplanfox.com
     Mario M. Choi (CA Bar No. 243409)
 3   mchoi@kaplanfox.com
     1999 Harrison Street, Suite 1560
 4   Oakland, CA 94612
     Telephone: (415) 772-4700
 5   Facsimile: (415) 772-4707
 6   KAPLAN FOX & KILSHEIMER LLP
     Maia C. Kats (to be admitted pro hac vice)
 7   mkats@kaplanfox.com
     850 Third Avenue, 14th Floor
 8   New York, NY 10022
     Telephone: (202) 669-0658
 9   Facsimile: (212) 687-7714
10   REESE LLP
     Michael R. Reese (CA Bar No. 206773)
11   mreese@reesellp.com
     100 West 93rd Street, 16th Floor
12   New York, NY 10025
     Telephone: (212) 643-0500
13   Facsimile: (212) 253-4272
14   REESE LLP
     George V. Granade II (CA Bar No. 316050)
15   ggranade@reesellp.com
     8484 Wilshire Boulevard, Suite 515
16   Los Angeles, CA 90211
     Telephone: (212) 643-0500
17   Facsimile: (212) 253-4272
18   Counsel for Plaintiffs Marc Silver, Heather Peffer,
     Donovan Marshall, Alexander Hill, and the Proposed Class
19
                                UNITED STATES DISTRICT COURT
20                            NORTHERN DISTRICT OF CALIFORNIA
21
     MARC SILVER, HEATHER PEFFER,                     Case No. 3:20-cv-0633
22   DONOVAN MARSHALL, ALEXANDER
     HILL, individually and on behalf of all others   CLASS ACTION
23   similarly situated,
                                                      CLASS ACTION COMPLAINT
24                           Plaintiffs,

25          vs.
                                                      DEMAND FOR JURY TRIAL
26   BA SPORTS NUTRITION, LLC,

27                           Defendant.

28

                                                                              Case No. 3:20-cv-0633
                                           CLASS ACTION COMPLAINT
         Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 2 of 41




 1             Plaintiffs Marc Silver, Heather Peffer, Donovan Marshall, and Alexander Hill (together,
 2   “Plaintiffs”), individually and on behalf of all others similarly situated, bring this Class Action

 3   Complaint against BA Sports Nutrition, LLC (“Defendant” or “BA”), and on the basis of personal

 4   knowledge, information, and belief, and investigation of counsel, allege as follows:

 5                                      NATURE OF THE ACTION

 6             1.     This is an action under the consumer protection laws of California, New York, and

 7   Pennsylvania against BA for unjust enrichment and false, deceptive, and unlawful marketing and

 8   sales of BA’s BodyArmor SuperDrink sports drinks (“BodyArmor”).

 9             2.     BA produces and sells BodyArmor, with flavors such Banana Strawberry, Orange

10   Mango, and Pineapple Coconut among others, online and through a network of retail stores.

11             3.     BA markets that Americans need to attend to their hydration and that BodyArmor

12   provides “SUPERIOR HYDRATION.”

13             4.     BA also markets that BodyArmor hydration is “More Natural Better” hydration.

14             5.     BA markets BodyArmor as having these “superior” and “better” hydration

15   attributes in the context of other marketing—whether in-store displays, social media, or

16   television—comparing it to water and/or competing sports drinks.

17             6.     Beyond superior and better natural hydration claims, BA markets that BodyArmor

18   is good for you because it is packed with essential vitamins and nutrients.

19             7.     BA targets the general public, including children, parents of children, and adults

20   who engage in recreational or no exercise—that is, non-endurance athletes—with its marketing

21   claims.

22             8.     BodyArmor does not provide “superior” or “better” hydration to Plaintiffs and

23   other consumers than other beverages, nor are Plaintiffs or the general public hydration deficient

24   and/or in need of its characteristics to replenish them from dehydration.

25             9.     BodyArmor is not comprised of “natural” ingredients and/or more natural

26   ingredients than water or other sports drinks.

27             10.    BodyArmor on balance is not nutrient beneficial for the general public BA targets

28   with its marketing, but is instead an unlawfully fortified junk food.
                                                     -1-                               Case No. 3:20-cv-0633
                                          CLASS ACTION COMPLAINT
         Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 3 of 41




 1           11.    Instead of providing the marketed qualities and characteristics, BodyArmor is a

 2   sugar-sweetened-beverage (“SSB”) that scientifically links to serious medical conditions,

 3   including obesity, type 2 diabetes, and cardiovascular disease, when regularly consumed.

 4           12.    In essence, BodyArmor is a dressed-up soda masquerading as a health drink. A

 5   single 16-ounce serving of BodyArmor has 36 grams of sugar, which is the equivalent of nine

 6   teaspoons of sugar. The daily limit of added sugars recommended by the American Heart

 7   Association for women and children is only six teaspoons from all food sources in any given day,

 8   and nine for adult men.

 9           13.    Plaintiffs would not have purchased BodyArmor, purchased as much of it, or paid

10   as much for it, had they understood that consumption does not provide them with superior or

11   better hydration, including as compared to water and/or other sports drinks.

12           14.    Plaintiffs would not have purchased BodyArmor, purchased as much of it, or paid

13   as much for it, had they understood that consumption does not provide them with a drink

14   comprised of natural ingredients and/or that was more, natural, better for them than other drinks.

15           15.    Plaintiffs would not have purchased BodyArmor, purchased as much of it, or paid

16   as much for it, had they understood that consumption does not provide them with a nutritious

17   beverage overall, and/or provided them with vitamins they did not require in the context of a junk

18   food.

19           16.    Plaintiffs would not have purchased BodyArmor, purchased as much of it, or paid

20   as much for it, had they understood that instead of superior or better hydration, and/or a natural,

21   and/or overall nutritious, beverage, they were consuming a sugar-sweetened beverage that,

22   according to the leading health authorities, scientific research links with disease and health

23   epidemics when regularly consumed—thereby causing such health authorities to call for replacing

24   such drinks with water and/or a reduction in consumption.

25           17.    Plaintiffs would not have purchased BodyArmor, for which they paid a price

26   premium, had they understood that it is an unlawfully fortified junk food, and thus an unlawful

27   product.

28
                                                   -2-                                Case No. 3:20-cv-0633
                                         CLASS ACTION COMPLAINT
         Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 4 of 41




 1          18.     Plaintiffs relied on BA’s marketing when they purchased BodyArmor and were

 2   harmed thereby because they would not have made the purchases, or would have paid less for

 3   their purchases, or purchased fewer of them, had they known the truth about BodyArmor.

 4          19.     Plaintiffs would consider purchasing BodyArmor again if they knew that they

 5   could rely on the label and marketing as truthful when making purchases, including that the

 6   product they purchased matched the marketing claims and inferences made by BA, and/or was a

 7   lawfully marketed and sold product.

 8                                                PARTIES

 9          A.      Plaintiffs

10          20.     Plaintiff Marc Silver is a resident of Santa Rosa, California.

11          21.     During the relevant class period, and specifically between 2014 and 2018,

12   Mr. Silver purchased BodyArmor from Walmart and other locations in Santa Rosa and Plumas

13   Lake, California. Mostly, he purchased the Orange Mango, Grape, and Tropical Punch varieties.

14          22.     Mr. Silver saw and believed BA’s representations, including on product labels, in-

15   store displays, and otherwise, that BodyArmor would provide needed nutrients and superior

16   hydration to him as compared to other beverages, including water, and was beneficial to his

17   overall well-being. He also believed the claims that it was more natural and better for him than

18   other beverage options, and that BodyArmor was a lawfully marketed and sold product.

19          23.     Mr. Silver was not an endurance athlete who exercised intensively during the

20   relevant period, but understood from the marketing that BodyArmor was appropriate and optimal

21   for him.

22          24.     Mr. Silver relied on BA’s marketing to such effects, and was misled thereby.

23          25.     Mr. Silver purchased more of, or paid more for, BodyArmor than he would have

24   had he known the truth about the product.

25          26.     Mr. Silver was injured in fact and lost money as a result of Defendant’s improper

26   conduct.

27          27.     If Mr. Silver knew that BA’s marketing and sale was truthful and non-misleading,

28   and lawful, he would purchase BodyArmor in the future. At present, however, he cannot purchase
                                                 -3-                             Case No. 3:20-cv-0633
                                      CLASS ACTION COMPLAINT
         Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 5 of 41




 1   the product because he cannot be confident that the marketing of the products is, and/or will be,

 2   truthful and non-misleading and/or lawful.

 3              28.   Plaintiff Heather Peffer is a resident of Paxinos, Pennsylvania.

 4              29.   During the relevant class period, and specifically during 2018 and 2019,

 5   Ms. Peffer purchased BodyArmor from the Walmart and other locations in in Coal Township,

 6   Pennsylvania. Mostly, she purchased the Blackout Berry, Watermelon Strawberry, and Fruit

 7   Punch varieties.

 8              30.   Ms. Peffer saw and believed BA’s representations, including on product labels, in-

 9   store displays, via social influencers, and otherwise, that BodyArmor would provide needed

10   nutrients and superior hydration to her as compared to other beverages, including water, and was

11   beneficial to her overall well-being. She also believed the claims that BodyArmor was more

12   natural and better for her than other options, and was a lawfully marketed and sold product.

13              31.   In addition, Ms. Peffer believed that BodyArmor would enhance her production of

14   breast milk during the period that she was breastfeeding because of its allegedly superior

15   hydration abilities, and that its advertised nutrients would be a net benefit for her baby. Such

16   alleged abilities were actively promoted online by BA’s paid influencers, and reposted or

17   otherwise re-promoted by BA itself.

18              32.   Ms. Peffer was not an endurance athlete who exercised intensively during the

19   relevant period but understood from the marketing that BodyArmor was appropriate and optimal

20   for her.

21              33.   Ms. Peffer relied on BA’s marketing about such effects, and was misled thereby.

22              34.   Ms. Peffer purchased more of, or paid more for, BA’s BodyArmor than she would

23   have had she known the truth about the product, or had she known that the product was unlawful.

24              35.   Ms. Peffer was injured in fact and lost money as a result of Defendant’s improper

25   conduct.

26              36.   If Ms. Peffer knew that BA’s marketing was truthful and non-misleading, and

27   lawful, she would purchase BodyArmor in the future. At present, however, she cannot purchase

28
                                                    -4-                                  Case No. 3:20-cv-0633
                                          CLASS ACTION COMPLAINT
         Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 6 of 41




 1   the product because she cannot be confident that the marketing of the products is, and will be,

 2   truthful and non-misleading and/or lawful.

 3          37.     Plaintiff Donovan Marshall is a resident of San Francisco, California.

 4          38.     Between 2013-2019, Mr. Marshall purchased BodyArmor from Walgreens on

 5   Potrero Avenue, Target on Geary Boulevard, Costco and other locations in and around San

 6   Francisco, California. Mostly, he purchased the Strawberry Banana and Grape varieties.

 7          39.     Mr. Marshall believed BA’s representations, including on product labels, in-store

 8   displays, social media, and television advertisements, including representations by celebrity brand

 9   ambassadors, that BodyArmor would provide needed nutrients and superior hydration to him as

10   compared to other beverages, including water, and was beneficial to his overall well-being. He

11   also believed that it was more natural and therefore better for him than other options, and a

12   lawfully marketed and sold product.

13          40.     Mr. Marshall was not an endurance athlete who exercised intensively during the

14   relevant period but understood from the marketing that BodyArmor was appropriate and optimal

15   for him.

16          41.     Mr. Marshall relied on BA’s marketing to such effects, and was misled thereby.

17          42.     Mr. Marshall purchased more of, or paid more for, BA’s BodyArmor than he

18   would have had he known the truth about the product.

19          43.     Mr. Marshall was injured in fact and lost money as a result of Defendant’s

20   improper conduct.

21          44.     If Mr. Marshall knew that BA’s marketing was truthful and non-misleading, and

22   lawful, he would purchase BodyArmor in the future. At present, however, he cannot purchase the

23   product because he cannot be confident that the marketing of the products is, and will be, truthful

24   and non-misleading, or lawful.

25          45.     Plaintiff Alexander Hill is a resident of Astoria, New York.

26          46.     During the relevant class period, and specifically from 2013 on, Mr. Hill

27   purchased BodyArmor from CVS on 86th and Second Avenue, Duane Reed stores at 17th and

28
                                                  -5-                                Case No. 3:20-cv-0633
                                        CLASS ACTION COMPLAINT
         Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 7 of 41




 1   Third Avenue, and Ditmars Boulevard and 31st Street, and otherwise, in New York, New York.

 2   Mostly, he purchased the Fruit Punch, Strawberry Banana, and Grape varieties.

 3          47.     Mr. Hill believed BA’s representations, including on product labels, in-store

 4   displays, social media, and television, and otherwise, that BodyArmor would provide needed

 5   nutrients and superior hydration to him as compared to other beverages, including Gatorade, and

 6   was beneficial to his overall well-being. He also believed that it was more natural and better for

 7   him than other options, and a lawfully marketed and sold product.

 8          48.     Mr. Hill was not an endurance athlete who exercised intensively during the

 9   relevant period but understood from the marketing that BodyArmor was appropriate and optimal

10   for him.

11          49.     Mr. Hill relied on BA’s marketing to such effects, and was misled thereby.

12          50.     Mr. Hill purchased more of, or paid more for, BA’s BodyArmor than he would

13   have had he known the truth about the product.

14          51.     Mr. Hill was injured in fact and lost money as a result of Defendant’s improper

15   conduct.

16          52.     If Mr. Hill knew that BA’s marketing was truthful and non-misleading, and lawful,

17   he would purchase BodyArmor in the future. At present, however, he cannot purchase the product

18   because he cannot be confident that the marketing of the products is, and will be, truthful and

19   non-misleading or lawful.

20          B.      Defendant

21          53.     Defendant BA is a limited liability corporation organized and existing under the

22   laws of the State of Delaware.

23          54.     Defendant’s principal place of business is 1720 Whitestone Expressway,

24   Suite 501, New York, New York 11357.

25          55.     Defendant is the third largest sports drink company, after PepsiCo (Gatorade), and

26   Coca-Cola (Powerade). Coca-Cola recently acquired an ownership interest in BA.

27

28
                                                   -6-                               Case No. 3:20-cv-0633
                                         CLASS ACTION COMPLAINT
         Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 8 of 41




 1                                     JURISDICTION AND VENUE

 2          56.      This Court has original subject-matter jurisdiction over this proposed class action

 3   pursuant to the Class Action Fairness Act of 2005, Pub. L. No. 109-2, 119 Stat. 4, which provides

 4   for the original jurisdiction of federal district courts over “any civil action in which the matter in

 5   controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs, and is a class

 6   action in which . . . any member of a class of plaintiffs is a citizen of a State different from any

 7   defendant.” 28 U.S.C. § 1332(d)(2)(A). Because Plaintiffs Silver and Marshall are citizens of the

 8   State of California and Defendant is a citizen of the States of Delaware and New York, at least

 9   one member of the proposed Class is a citizen of a state different from Defendant. Further,

10   Plaintiffs allege the matter in controversy is well in excess of $5,000,000 in the aggregate,

11   exclusive of interest and costs. Finally, Plaintiffs allege “the number of members of all proposed

12   plaintiff classes in the aggregate” is greater than 100. See 28 U.S.C. § 1332(d)(5)(B).

13          57.      This Court has personal jurisdiction over Defendant for several reasons, including

14   that Defendant has continuous and systematic contacts with California; and Plaintiffs’ claims

15   arise out of Defendant’s conduct within California, in part because Plaintiffs Silver and Marshall

16   purchased BodyArmor within California based on Defendant’s dissemination of false and

17   misleading information about the product.

18          58.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2). A substantial

19   part of the events or omissions giving rise to Plaintiffs’ claims occurred within this District,

20   including the purchase by Plaintiffs Silver and Marshall of BodyArmor based on BA’s

21   dissemination of false and misleading information about the product.

22          59.      Pursuant to Civil Local Rule 3-2(c), an intra-district assignment to the San

23   Francisco or Oakland Division is appropriate because a substantial part of the events or omissions

24   which give rise to the claims asserted herein occurred in this Division, including that Plaintiffs

25   Silver and Marshall made purchases of BodyArmor in Santa Rosa and San Francisco,

26   respectively.

27

28
                                                    -7-                                 Case No. 3:20-cv-0633
                                          CLASS ACTION COMPLAINT
         Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 9 of 41




 1                                    FACTUAL ALLEGATIONS

 2          60.     BA deceptively markets that consumers need or would benefit from supplementing

 3   their hydration.

 4          61.     To that end, BA deceptively markets that BodyArmor is a “super drink” that

 5   delivers “superior” and “better” hydration to everyone.

 6          62.     BA deceptively markets that BodyArmor offers “More Natural Better” hydration.

 7          63.     The claims “SUPERIOR HYDRATION” and “SuperDrink” appear prominently

 8   on BodyArmor front of pack labels. See Image 1.

 9                                               Image 1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -8-                            Case No. 3:20-cv-0633
                                        CLASS ACTION COMPLAINT
         Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 10 of 41




 1          64.     BA also extends its claims of superior and better hydration across myriad other

 2   advertising platforms, including by way of compensated social media influencers, in-store

 3   promotions, television, and brand ambassadors, and when doing so, deceptively compares

 4   BodyArmor as the superior and better to alternate hydration sources including water and

 5   competing sports drinks. See, e.g., Image 2.1

 6                                                   Image 2

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     1
      Sarah, Kid-Friendly Sports Drink {BodyArmor}, IN THE KNOW MOM (Sept. 29, 2014),
25   http://intheknowmom.net/kidfriendly-sports-drink-bodyarmor/. See also, e.g., Amy Blevins, Body
     Armor – Rethink Your Sports Drink Review, ENCOURAGING MOMS AT HOME,
26   https://encouragingmomsathome.com/body-armor-rethink-your-sports-drink-review/ (last viewed
     January 8, 2020); Samantha Jo, BODYARMOR Sports Drinks, BUFFALO MOMS (Aug. 22, 2016),
27   http://buffalomoms.com/bodyarmor-sports-drinks/; Jen, Superior Hydration for the Whole Family
     with BodyArmor, PORTLAND MOMS BLOG (Sept. 11, 2016),
28   https://portland.citymomsblog.com/food-nutrition/bodyarmor-natural-sports-drink/.
                                                   -9-                            Case No. 3:20-cv-0633
                                      CLASS ACTION COMPLAINT
         Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 11 of 41




 1                    Top athletes are backing the brand, like Andrew Luck, Richard Sherman, Mike
                      Trout and James Harden… not to mention Kobe Bryant, who is a major
 2                    investor. If there is anyone who knows the importance of refueling sports drinks,
                      it’s these athletes at the top of their game!
 3

 4          65.    Indeed, basketball giant James Harden and others aggressively and prolifically

 5   market BodyArmor as the “More Natural Better Hydration” drink. See, e.g., Images 3-4.2

 6                                                            Image 3

 7

 8

 9

10

11

12

13

14

15
                                                              Image 4
16

17

18

19

20

21

22

23

24

25

26   2
       @BodyArmor, TWITTER (May 14, 2018, 4:12 PM),
     https://twitter.com/DrinkBODYARMOR/status/996166287616368641 (unknown location);
27   Tiffane V., https://houston.citymomsblog.com/want-to-meet-james-harden/ (July 30, 2015)
     (advertising free month’s supply of “natural” BodyArmor and camp opportunity for winning kids
28   in grades 1-12).
                                                   - 10 -                       Case No. 3:20-cv-0633
                                        CLASS ACTION COMPLAINT
         Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 12 of 41




 1          66.     In conjunction with its “superior hydration” claims, BA’s “more natural better”

 2   and “more natural better hydration” claims, alone and/or with its comparator claims, are almost

 3   ubiquitous on social media, labels, on-line, television, and in-store displays. See, e.g., Images 3-

 4   11.3

 5                                                 Image 5

 6

 7

 8

 9

10

11

12

13

14

15                                                 Image 6
16

17

18

19

20

21

22

23

24
     3
       Id.; see also Samantha Jo, http://buffalomoms.com/bodyarmor-sports-drinks/; @BodyArmor,
25   TWITTER (Apr. 13, 2018, 5:45 PM),
     https://twitter.com/DrinkBODYARMOR/status/984955833627889665 (Sam’s Club);
26   @BodyArmor, TWITTER (Jan. 29, 2018, 8:47 PM),
     https://twitter.com/DrinkBODYARMOR/status/958018822702817282 (Kroger); @BodyArmor,
27   TWITTER (May 6, 2018, 4:40 PM),
     https://twitter.com/DrinkBODYARMOR/status/993265300438175745 (unknown location);
28   BODYARMOR, https://www.drinkbodyarmor.com/products/ (last visited Jan. 8, 2020) (product
     flavors).                                     - 11 -                        Case No. 3:20-cv-0633
                                          CLASS ACTION COMPLAINT
     Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 13 of 41



                                Image 7
 1                 THREE THINGS ABOUT BODYARMOR:
 2           First, let me start off by saying that BODYARMOR is made of
             natural ingredients, which is really important to me especially
 3
             because our kids are so little still. I cringe when our daughter asks for
 4           “Gator” (Gatorade) at the store, simply because I know it is full of so
             many sugars and unhealthy preservatives. BODYARMOR is made
 5           of mainly coconut water, which makes it not only taste light and
             refreshing, but also makes it a healthier alternative! The drinks are
 6           gluten free, caffeine free, and Certified Kosher.
 7
                                             Image 8
 8

 9

10

11

12

13

14

15

16

17
                                             Image 9
18

19

20

21

22

23

24

25

26

27

28
                                            - 12 -                                Case No. 3:20-cv-0633
                                   CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 14 of 41




 1                                                Image 10

 2

 3

 4

 5

 6

 7

 8

 9
                                                  Image 11
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24          67.     BA’s claims are deceptive and misleading because BodyArmor does not provide

25   superior or better hydration to its targeted consumers, including Plaintiffs, than do other drinks as

26   a general matter and/or because of their purported “more natural better” ingredients.

27          68.     As BA admitted before the administrative tribunal of the Council of the Better

28   Business Bureaus—the National Advertising Division (“NAD”)—there is no scientific
                                                  - 13 -                              Case No. 3:20-cv-0633
                                         CLASS ACTION COMPLAINT
         Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 15 of 41




 1   substantiation for its “superior” or “better” hydration claims, or its claims that BodyArmor is

 2   “more natural better,” and there is no way to substantiate such claims.

 3          69.     According to BA itself, hydration is a “subjective concept” for which “there is no

 4   universal formula that provides a baseline for “good” hydration, much less “better” (or “worse”)

 5   hydration,” and that consumers understand this to be the case regardless of its marketing claims.

 6   BA Sports Nutrition LLC, BodyArmor Sports Drink, Decision of the NAD, Case No. 6215, at 8-9

 7   (Nov. 23, 2018) (citing and rejecting BA’s arguments in support of its contention that such

 8   marketing is not misleading and recommending discontinuance of claims).4

 9          70.     BA thus employs marketing claims of “superior” and “better” hydration—which

10   convey to consumers an objective claim—despite knowing that its claims are unsubstantiated and

11   scientifically indefensible.

12          71.     Similarly, BA’s claims that BodyArmor is “natural,” “more natural better,” and

13   “more natural better hydration” are deceptive because BodyArmor is not comprised of natural

14   ingredients and/or there is no substantiation that it hydrates better than other drinks either

15   generally or because it has “more natural” ingredients. As set forth by the NAD when it

16   recommended that BA cease such advertising, among BodyArmor’s many unnatural ingredients

17   are: Dipotassium Phosphate (Electrolyte); Ascorbic Acid (Vitamin C); Magnesium Oxide

18   (Electrolyte); Calcium D-Pantothenate (Vitamin B5); Niacinamide (Vitamin B3); Alpha-

19   Tocopheryl Acetate (Vitamin E); Zinc Oxide (Electrolyte); Pyridoxine Hydrochloride (Vitamin

20   B6); Vitamin A Palmitate (Vitamin A); Folic Acid (Vitamin B9); and Cyanocobalamin (Vitamin

21   B12). See NAD Decision at 8.

22          72.     Instead of sports drinks, the Centers for Disease Control (“CDC”) has declared that

23   water is the “healthier choice” for purposes of hydration.5

24

25
     4
       See also, e.g., Carl Heneghen, Forty Years of Sports Performance Research and Little Insight
26   Gained, BMJ (Sept. 11, 2012), https://www.bmj.com/content/345/bmj.e6085 (cataloging the
     methodological flaws of industry-sponsored research on sports drinks).
27
     5
       Getting the Facts: Drinking Water and Intake, CDC (last updated Aug. 9, 2016),
28   https://www.cdc.gov/nutrition/data-statistics/plain-water-the-healthier-choice.html.
                                                    - 14 -                           Case No. 3:20-cv-0633
                                        CLASS ACTION COMPLAINT
         Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 16 of 41




 1            73.   The CDC’s recommendation focuses on the amount of sugar in SSBs, including

 2   BodyArmor,6 and the established link between SSB consumption and obesity, type 2 diabetes,

 3   and cardiovascular disease—coupled with the fact that water more than adequately hydrates

 4   Americans (with the possible exception of the most active endurance athletes).7

 5            74.   Sugar is the second ingredient in BodyArmor—after water. See Image 12.8

 6                                                 Image 12

 7
              INGREDIENTS
 8            Filtered Water, Pure Cane Sugar, Coconut Water Concentrate, Citric Acid,
              Dipotassium Phosphate (Electrolyte), Vegetable Juice Concentrate (Color), Ascorbic
 9            Acid (Vitamin C), Gum Arabic, Magnesium Oxide (Electrolyte), Natural Strawberry
              Banana Flavor with Other Natural Flavors, Calcium D-Pantothenate (Vitamin B5),
10            Niacinamide (Vitamin B3), alpha-Tocopheryl Acetate (Vitamin E), Ester Gum, Zinc
              Oxide (Electrolyte), Pyridoxine Hydrochloride (Vitamin B6), Vitamin A Palmitate
11            (Vitamin A), Folic Acid (Vitamin B9), beta-apo-8' Carotenal (Color), Cyanocobalamin
              (Vitamin B12).
12

13            75.   A single 16-ounce bottle of BodyArmor has 36 grams, or approximately nine

14   teaspoons of sugar, and a single 28-ounce bottle has 63 grams, or approximately 15 teaspoons of

15   sugar.

16            76.   The American Heart Association (“AHA”) recommends that adult women and

17   children consume no more than six teaspoons of added sugar a day, and that adult men consume

18   no more than nine teaspoons.9 A single small-size serving of BodyArmor exceeds those limits for

19
     6
       “Sugar-sweetened beverage” refers to any carbonated or non-carbonated drink that is sweetened
20   with sugar or high fructose corn syrup, or other caloric sweetener, including soda, fruit drinks,
     teas, coffees, sports drinks, and energy drinks. The CDC Guide to Strategies for Reducing the
21   Consumption of Sugar-Sweetened Beverages (Mar. 2010), at 4,
     https://stacks.cdc.gov/view/cdc/51532.
22
     7
       Even with respect to hard-core athletes, for whom the sports drink industry developed
23   electrolyte-infused beverages, the benefits of sports drinks are scientifically unclear and hotly
     debated. Scientists are increasingly concerned that hyponatremia, caused by excess fluids and
24   over-dilution of sodium levels from sports drinks, poses more of a threat than dehydration even to
     true endurance athletes, including marathoners. See, e.g., Christie Ashwanden, You Don’t Need
25   Sports Drinks to Stay Hydrated, FIVETHIRTYEIGHT (Feb. 4, 2019),
     https://fivethirtyeight.com/features/you-dont-need-sports-drinks-to-stay-hydrated/.
26   8
       Nutrition Facts & Ingredients, Strawberry Banana, BODYARMOR.
     https://www.drinkbodyarmor.com/product/strawberry-banana/ (last visited Jan. 8, 2020).
27
     9
       Added Sugars, AHA (Apr. 17, 2018), https://www.heart.org/en/healthy-living/healthy-
28   eating/eat-smart/sugar/added-sugars.
                                                     - 15 -                            Case No. 3:20-cv-0633
                                          CLASS ACTION COMPLAINT
          Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 17 of 41




 1   women and children, even without considering other sources of sugar in the diet, and reaches the

 2   recommended limit for men. A large size exceeds the recommended limits on added sugar for

 3   men, women, and children.

 4           77.    In addition to the CDC and AHA, virtually every leading health authority warns of

 5   the link between SSB consumption and obesity, type-2 diabetes, and cardio-vascular disease, and

 6   recommends reducing their consumption because of the health risks—especially as seven out of

 7   every ten adults in the United States are now overweight or obese (71.6%),10 and approximately

 8   110 million Americans overall are diabetic or pre-diabetic.1112

 9

10   10
        Obesity and Overweight, CDC (June 13, 2016), https://www.cdc.gov/nchs/fastats/obesity-
     overweight.htm. https://www.cdc.gov/chronicdisease/resources/publications/aag/diabetes.htm.
11
     11
        New CDC Report: More than 100 million Americans have diabetes or prediabetes, CDC
12   (July 18, 2017), https://www.cdc.gov/media/releases/2017/p0718-diabetes-report.html.
     12
        Among the health authorities recognizing the link between SSB consumption and obesity and
13   disease are:
14           Food & Drug Administration (“FDA”): “strong and consistent evidence” shows an
     association between sugar drinks and excess body weight in children and adults. 81 Fed. Reg. at
15   33,803;
             CDC: “Frequently drinking sugar-sweetened beverages is associated with weight
16   gain/obesity, type 2 diabetes, heart disease, kidney diseases, non-alcoholic liver disease, tooth
     decay and cavities, and gout, a type of arthritis. Limiting the amount of SSB intake can help
17   individuals maintain a healthy weight and have a healthy diet.” Get the Facts: Sugar-Sweetened
     Beverages and Consumption, CDC (last reviewed Feb. 7, 2017),
18   https://www.cdc.gov/nutrition/data-statistics/sugar-sweetened-beverages-intake.html. See also
     Beverage Consumption Among High School Students—United States, 2010, CDC MORBIDITY
19   AND MORTALITY WEEKLY REPORT (June 17, 2011),
     https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6023a2.htm (sugar drinks are “contributing
20   to the prevalence of obesity among adolescents in the United States”);
21           World Health Organization (“WHO”): “Current evidence suggests that increasing
     consumption of sugar-sweetened beverages is associated with overweight and obesity in children.
22   Therefore, reducing consumption of sugar-sweetened beverages would also reduce the risk of
     childhood overweight and obesity.” Reducing Consumption of Sugar-sweetened Beverages to
23   Reduce the Risk of Childhood Overweight and Obesity, WHO,
     https://www.who.int/elena/titles/ssbs_childhood_obesity/en/ (last visited Jan. 8, 2020); Reducing
24   Consumption of Sugar-sweetened Beverages to Reduce the Risk of Unhealthy Weight Gain in
     Adults, WHO, https://www.who.int/elena/titles/ssbs_adult_weight/en/ (last visited Jan. 8, 2020);
25           2015 U.S. Dietary Guidelines Advisory Council: “Strong and consistent evidence shows
     that intake of added sugars from food and/or sugar sweetened beverages are associated with
26   excess body weight in children and adults”; “[s]trong evidence shows that higher consumption of
     added sugars, especially sugar sweetened beverages, increases the risk of type 2 diabetes among
27   adults and this relationship is not fully explained by body weight.” Scientific Report of the 2015
     Dietary Guidelines Advisory Committee, at pt. D, ch. 6, p. 20, U.S. DEP’T OF AGRIC. & U.S. DEP’T
28   OF HEALTH & HUMAN SERV. (2015), available at https://health.gov/dietaryguidelines/2015-
                                                      - 16 -                          Case No. 3:20-cv-0633
                                           CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 18 of 41




 1          78.     Despite this, BA persists in targeting the general public, including children and

 2   their parents, and non-endurance athletes, with its deceptive “health halo” marketing claims when

 3   BodyArmor is effectively camouflaged junk food for them.

 4          79.     Social media too is rife with BA’s deceptive claims, such as BodyArmor having a

 5   “benefit over water by providing a small amount of carbohydrate to the working muscles which

 6   gives kids a constant amount of fuel and helps to delay fatigue,” or that “pure cane sugar is the

 7   preferred fuel for our brains and bodies.” See Image 13.13

 8
     scientific-report/PDFs/Scientific-Report-of-the-2015-Dietary-Guidelines-Advisory-
 9   Committee.pdf (last visited Jan. 8, 2020).
10           American Medical Association (“AMA”): adopting policy supporting, among other
     strategies, “warning labels to educate consumers on the health harms of SSBs,” and “work[ing]
11   with ‘local school districts to promote healthy beverage choices for students.” Sara Berg, AMA
     Backs Comprehensive Approach Targeting Sugary Drinks, AMA (June 14, 2017),
12   https://www.ama-assn.org/delivering-care/public-health/ama-backs-comprehensive-approach-
     targeting-sugary-drinks;
13           Institute of Medicine (“IOM”): “researchers have found strong associations between
     intake of sugar-sweetened beverages and weight gain”; “their link to obesity is stronger than that
14   observed for any other food or beverage . . . .” Accelerating Progress in Obesity Prevention:
     Solving the Weight of the Nation, at ch. 6, p. 169, IOM (May 2012), available at
15   https://www.ncbi.nlm.nih.gov/pubmed/24830053;
16           AHA, “There is a robust body of evidence that SSB consumption is detrimental to health
     and has been associated with increased risk of CVD mortality, hypertension, liver lipogenesis,
17   [type 2 diabetes], obesity, and kidney disease.” Linda Van Horn, et al., Recommended Dietary
     Pattern to Achieve Adherence to the American Heart Association/American College of
18   Cardiology (AHA/ACC) Guidelines: A Scientific Statement from the American Heart Association,
     134 CIRCULATION 22 (Oct. 27, 2016), available at
19   https://www.ahajournals.org/doi/full/10.1161/cir.0000000000000462. “Therefore, it is
     recommended that children and adolescents limit their intake of SSBs to 1 or fewer 8-oz
20   beverages per week (Class I; Level of Evidence A).” Miriam B. Vos, et al., Added Sugars and
     Cardiovascular Disease Risk in Children: A Scientific Statement from the American Heart
21   Association, 135 CIRCULATION 19 (Aug. 22, 2016) (emphasis added), available at
     https://ahajournals.org/doi/full/10.1161/CIR.0000000000000439;
22           American Public Health Association (“APHA”), “Consumption of [sugar] drinks is a
     significant contributor to the obesity epidemic and increases the risk of type 2 diabetes, heart
23   disease, and dental decay.” Taxes on Sugar-Sweetened Beverages, APHA (Oct. 30, 2012),
     available at https://www.apha.org/policies-and-advocacy/public-health-policy-statements/policy-
24   database/2014/07/23/13/59/taxes-on-sugar-sweetened-beverages; and
25           American Diabetes Association (“ADA”), “Research has also shown that drinking sugary
     drinks is linked to type 2 diabetes. The American Diabetes Association recommends that people
26   avoid drinking sugar-sweetened beverages and switch to water whenever possible to help prevent
     type 2 diabetes.” Myths about Diabetes, ADA available at https://www.diabetes.org/diabetes-
27   risk/prediabetes/myths-about-diabetes (last visited Jan. 9, 2020).
     13
        Why do we use pure cane sugar?, BA (May 10, 2018),
28   https://www.drinkbodyarmor.com/faq/why-do-we-use-pure-cane-sugar/.
                                                     - 17 -                           Case No. 3:20-cv-0633
                                          CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 19 of 41




 1                                                Image 13

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16          80.      BA even promotes BodyArmor, through compensated social influencers and re-
17   posts of bloggers and influencers, as helpful to nursing mothers of newborns. Because of its
18   purported “superior hydration,” mothers who drink it are claimed to produce more breast milk.
19   Omitted from mention is the tsunami of sugar that both baby and mother ingest, especially at two
20   to three bottles a day, and that plain water is healthy, has no sugar, and hydrates excellently. See
21   Images 14-16.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                  - 18 -                               Case No. 3:20-cv-0633
                                         CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 20 of 41




 1                                                 Image 14

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
                    Image 15                                                Image 16
14

15

16

17

18

19

20

21

22

23

24          81.     Indeed, BA’s promotes BodyArmor as superior, better, and beneficial hydration

25   for myriad activities and lifestyles that fall far short of high exertion levels that some industry

26   scientists contend justify consuming such ingredients. BodyArmor is widely promoted for the

27   playground, school lunch bag, bit of play in the creek, toddler soccer games, among other non-

28   endurance activities. See, e.g., Images 17-19.
                                                   - 19 -                               Case No. 3:20-cv-0633
                                          CLASS ACTION COMPLAINT
     Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 21 of 41




 1                                   Image 17
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
                                     Image 18
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       - 20 -                   Case No. 3:20-cv-0633
                              CLASS ACTION COMPLAINT
          Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 22 of 41




 1                                                Image 19
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13           82.    BA’s competitors do not market similarly with respect to their “superior” and

14   “better” hydration claims and/or target consumers so broadly. Instead, BA’s competitors have

15   modified their advertising to be more transparent and less deceptive about who, if anyone, might

16   benefit from sports drink consumption and how their product compares to other beverages.

17           83.    For instance, BA’s leading competitor, PepsiCo, now advises that Gatorade is for

18   serious endurance athletes only and that other consumers should instead drink its low-sugar

19   beverages.14

20           84.    For example, in its published “Open Letter to Athletes and Consumers,” PepsiCo

21   explains that “Gatorade wasn’t developed for just any purpose,” but for “the special goal of

22   helping serious athletes.” More, it explains, “the ingredients in our products—including

23   carbohydrates in the form of sugar, are functional for athletes. The sugar in Gatorade is there for

24   physical, athletic use. For less intense workouts, we have lower- / no-sugar solutions like G2 and

25   Propel. But when you’re working out for multiple hours in the hot sun, in full pads doing two-a-

26

27
     14
        See generally FAQs. GATORADE, https://contact.pepsico.com/gatorade/faqs;itemsPerPage=100
28   (last visited Jan. 9, 2020).
                                                 - 21 -                          Case No. 3:20-cv-0633
                                     CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 23 of 41




 1   days, or just starting mile #7 of your training run, you know how important carbohydrates

 2   are….” See Image 20 (emphasis added).

 3
                                                 Image 20
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23          85.    Further camouflaging BodyArmor’s true character and effects, BA unlawfully

24   fortifies BodyArmor with various nutrients and then aggressively promotes their alleged health

25   benefits.

26          86.    For example, BA markets that BodyArmor is: “PACKED WITH VITAMIN E” . . .

27   “which helps limit the damage of muscles and soreness through exercise and increases energy”;

28   “PACKED WITH VITAMIN A” . . . “which helps protect your vision and your immune
                                           - 22 -                          Case No. 3:20-cv-0633
                               CLASS ACTION COMPLAINT
          Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 24 of 41




 1   system!”; “PACKED WITH VITAMIN C” which “is an antioxidant that is critical for immunity

 2   and helps lower blood pressure”; and “PACKED WITH VITAMIN B,” which “boosts

 3   metabolism and breaks down protein and carbohydrates for energy during exercise.” See

 4   Images 21-25.15

 5                          Image 21                                 Image 22
 6

 7

 8

 9

10

11

12

13

14

15                          Image 23                                 Image 24

16

17

18

19

20

21

22

23

24

25

26

27

28   15
          Blevins, Body Amor – Rethink Your Sports Drink Review.
                                                  - 23 -                        Case No. 3:20-cv-0633
                                        CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 25 of 41




 1                                                Image 25
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15          87.     Independent of deception, such marketing and fortification is unlawful because the
16   U.S. Food and Drug Administration (“FDA”) prohibits fortification of junk food, including sugar
17   drinks, with nutrients when there is a “relative” claim for the product, such as “superior” or
18   “better” hydration, or “health” claim, such as “lowers blood pressure.” 21 C.F.R. § 101.54(e)(1),
19   § 101.65(d)(2).
20          88.     The rationale for the FDA’s prohibition on fortification of junk foods is precisely
21   to prevent what BA does here: the deceptive promotion of foods as healthy that do not have a net
22   nutritional benefit, or which are otherwise problematic nutritionally, simply by infusing them
23   with some vitamin or vitamins—let alone with vitamins for which the vast majority of Americans
24   have no deficiency.
25          89.     Because BodyArmor is illegally fortified, the drink violates FDA regulations, and
26   is therefore misbranded and unlawful. See Cal. Health & Safety Code § 110100(a) (“All food
27   labeling regulations and any amendments to those regulations adopted pursuant to the federal
28   act ... shall be the food labeling regulations of this state.”).
                                                       - 24 -                         Case No. 3:20-cv-0633
                                           CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 26 of 41




 1                                         ECONOMIC INJURY

 2          90.     When purchasing BodyArmor, Plaintiffs sought products that were consistent with

 3   the superior, better, and natural hydration claims in addition to the overall health attributes and

 4   benefits marketed by BA.

 5          91.     Plaintiffs saw and relied on BA’s misleading advertising of BodyArmor.

 6          92.     Plaintiffs believed that BodyArmor had the aforementioned qualities and benefits

 7   advertised, and that the beverage was lawful.

 8          93.     As a result, Plaintiffs received beverages that lacked the net nutritional and/or

 9   hydration benefits that they reasonably believed the products had, and which were not superior

10   nutritionally or in hydration terms to less expensive options.

11          94.     Plaintiffs lost money and thereby suffer injury as they would not have purchased

12   BodyArmor, purchased as much BodyArmor, and/or paid as much for the drink absent these

13   misrepresentations.

14          95.     Plaintiffs altered their position to their detriment and suffered damages in an

15   amount equal to the amounts they paid for the BodyArmor they purchased.

16          96.     Plaintiffs would purchase BodyArmor again in the future should it have the

17   natural, nutritional, superior and/or better hydration benefits advertised, and should it be lawful.

18          97.     By engaging in false and misleading marketing, BA reaped, and continues to reap,

19   increased sales and profits.

20          98.     BA knows that the qualities it markets are material to a consumer’s decision to

21   purchase BodyArmor.

22          99.     BA deliberately cultivates these misperceptions through its marketing of

23   BodyArmor. Indeed, BA relies and capitalizes on consumer misconceptions about BodyArmor.

24                                      CLASS ACTION ALLEGATIONS

25          100.    Pursuant to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure,

26   Plaintiffs bring this action individually and on behalf of four proposed classes defined as follows:

27          The California Class. All persons residing in the State of California who
            purchased one or more BodyArmor sports drinks during the applicable limitations
28
            period.
                                                  - 25 -                           Case No. 3:20-cv-0633
                                      CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 27 of 41




 1             The New York Class. All persons residing in the State of New York who
 2             purchased one or more BodyArmor sports drinks during the applicable limitations
               period.
 3
               The Pennsylvania Class. All persons residing in the State of Pennsylvania who
 4             purchased one or more BodyArmor sports drinks during the applicable limitations
               period.
 5
               The Nationwide Class. All persons residing in the United States who purchased
 6             one or more BodyArmor sports drinks during the applicable limitations period.
 7

 8             101.   Collectively, the California Class, New York Class, Pennsylvania Class, and

 9   Nationwide Class are referred to as the “Class.”

10             102.   Excluded from the Class are: (a) Defendants; (b) Defendants’ board members,

11   executive-level officers, and attorneys, and immediate family members of any of the foregoing

12   persons; (c) governmental entities; (d) the Court, the Court’s immediate family, and Court staff;

13   and (e) any person that timely and properly excludes himself or herself from the Class in

14   accordance with Court-approved procedures.

15             103.   Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

16   Plaintiffs can prove the elements of the claims on a class-wide basis using the same evidence as

17   individual Class members would use to prove the elements in individual actions alleging the same

18   claims.

19             104.   Numerosity. The Class consists of many thousands of persons throughout the

20   states of California, New York, and Pennsylvania. The Class is so numerous that joinder of all

21   members is impracticable, and the disposition of each of the Class’s claims in a class action will

22   benefit the parties and the Court.

23             105.   Commonality and Predominance. Common questions of law and fact

24   predominate over any questions affecting only individual Class members. These common

25   questions have the capacity to generate common answers that will drive resolution of this action.

26   These common questions include whether:

27                    a.     BA is responsible for the conduct alleged herein;

28                    b.     BA’s conduct constitutes the violations of law alleged herein;
                                                   - 26 -                              Case No. 3:20-cv-0633
                                          CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 28 of 41




 1                  c.      BA acted willfully, recklessly, negligently, or with gross negligence in

 2   committing the violations of law alleged herein;

 3                  d.      Plaintiffs and the Class members are entitled to injunctive relief; and

 4                  e.      Plaintiffs and the Class members are entitled to restitution and damages.

 5          106.    Because they were subject to the same deceptive and unlawful marketing and sales

 6   practices, and because they purchased BodyArmor, all Class members were subject to the same

 7   wrongful conduct.

 8          107.    Absent BA’s material deceptions, misstatements, and omissions, Plaintiffs and the

 9   other Class members would not have purchased BodyArmor.

10          108.    Typicality. Plaintiffs’ claims are typical of the claims of the Class because

11   Plaintiffs and the Class members all purchased BodyArmor and were injured thereby. The claims

12   of Plaintiffs and the Class members are based on the same legal theories and arise from the same

13   false and misleading conduct.

14          109.    Adequacy of Representation. Plaintiffs are adequate representatives of the Class

15   because their interests do not conflict with those of the Class members. Each Class member seeks

16   damages reflecting a similar and discrete purchase, or similar and discrete purchases, that each

17   Class member made. Plaintiffs have retained competent and experienced class action counsel who

18   intend to prosecute this action vigorously. Plaintiffs and their counsel will fairly and adequately

19   protect the Class members’ interests.

20          110.    Injunctive or Declaratory Relief. The requirements for maintaining a class action

21   pursuant to Rule 23(b)(2) are met, as Defendants have acted or refused to act on grounds

22   generally applicable to the Class, thereby making appropriate final injunctive relief or

23   corresponding declaratory relief with respect to the Class as a whole.

24          111.    Superiority. A class action is superior to other available methods for the fair and

25   efficient adjudication of this controversy because joinder of all Class members is impracticable.

26   The amount at stake for each Class member, while significant, is such that individual litigation

27   would be inefficient and cost-prohibitive. Additionally, adjudication of this controversy as a class

28   action will avoid the possibility of inconsistent and potentially conflicting adjudication of the
                                                     - 27 -                            Case No. 3:20-cv-0633
                                          CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 29 of 41




 1   claims asserted herein. Plaintiffs anticipate no difficulty in the management of this action as a

 2   class action.

 3          112.       Notice to the Class. Plaintiffs and their counsel anticipate that notice to the

 4   proposed Class will be effectuated through recognized, Court-approved notice dissemination

 5   methods, which may include United States mail, electronic mail, Internet postings, and/or

 6   published notice.

 7                                           CLAIMS FOR RELIEF

 8                                               FIRST CLAIM
 9                            Violation of California’s Unfair Competition Law,
                                    CAL. BUS. & PROF. CODE § 17200, et seq.
10                                          Unlawful Conduct Prong
                     (By Plaintiffs Silver and Marshall, on Behalf of the California Class)
11

12          113.       Plaintiffs Silver and Marshall repeat each and every allegation contained in the

13   paragraphs above and incorporates such allegations by reference herein.

14          114.       Plaintiffs Silver and Marshall bring this claim on behalf of the California Class for

15   violation of the “unlawful” prong of California’s Unfair Competition Law, CAL. BUS. & PROF.

16   CODE § 17200 et seq. (the “UCL”).

17          115.       The UCL prohibits any “unlawful, unfair or fraudulent business act or practice.”

18   CAL. BUS. & PROF. CODE § 17200.

19          116.       Defendants’ acts, omissions, misrepresentations, practices, non-disclosures, and

20   illegal fortification of junk food, concerning BodyArmor, as alleged herein, constitute “unlawful”

21   business acts and practices in that they violate the Federal Food, Drug, and Cosmetic Act,

22   21 U.S.C. § 301 et seq. (the “FFDCA”), and its implementing regulations, including, at least, the

23   following sections:

24                     a.     21 U.S.C. § 343(a), which deems food misbranded when its labeling

25   contains a statement that is “false or misleading in any particular,” with “misleading” defined to

26   “take[] into account (among other things) not only representations made or suggested by

27   statement, word, design, device, or any combination thereof, but also the extent to which the

28   labeling or advertising fails to reveal facts material;”
                                                      - 28 -                             Case No. 3:20-cv-0633
                                          CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 30 of 41




 1                    b.     21 U.S.C. § 321(n), which states the nature of a false and misleading

 2   advertisement;

 3                    c.     21 C.F.R. § 101.18(b), which prohibits true statements about ingredients

 4   that are misleading in light of the presence of other ingredients;

 5                    d.     21 C.F.R. § 102.5(c), which prohibits the naming of foods so as to create

 6   an erroneous impression about the presence or absence of ingredient(s) or component(s) therein;

 7                    e.     21 C.F.R. § 101.54(e)(1), which prohibits fortification of junk food in

 8   conjunction with “relative” labeling claims;

 9                    f.     21 C.F.R. § 101.65(d)(2), which prohibits fortification of junk food in

10   conjunction with health-based labeling claims; and

11                    g.     21 U.S.C. §§ 331, 333, which prohibits the introduction of misbranded

12   foods into interstate commerce.

13           117.     BA’s conduct is further “unlawful” because it violates California’s False

14   Advertising Law, CAL. BUS. & PROF. CODE § 17500 et seq. (the “FAL”), and California’s

15   Consumers Legal Remedies Act, CAL. CIV. CODE § 1750 et seq. (the “CLRA”), as discussed in

16   the claims below.

17           118.     BA’s conduct also violates California’s Sherman Food, Drug, and Cosmetic Law,

18   CAL. HEALTH & SAFETY CODE § 109875 et seq. (the “Sherman Law”), including, at least, the

19   following sections:

20                    a.     Section 110100 (adopting all FDA regulations as state regulations);

21                    b.     Section 110290 (“In determining whether the labeling or advertisement of

22   a food . . . is misleading, all representations made or suggested by statement, word, design,

23   device, sound, or any combination of these, shall be taken into account. The extent that the

24   labeling or advertising fails to reveal facts concerning the food . . . or consequences of customary

25   use of the food . . . shall also be considered.”);

26                    c.     Section 110390 (“It is unlawful for any person to disseminate any false

27   advertisement of any food. . . . An advertisement is false if it is false or misleading in any

28   particular.”);
                                                   - 29 -                              Case No. 3:20-cv-0633
                                          CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 31 of 41




 1                   d.      Section 110395 (“It is unlawful for any person to manufacture, sell,

 2   deliver, hold, or offer for sale any food . . . that is falsely advertised.”);

 3                   e.      Section 110398 (“It is unlawful for any person to advertise any food, drug,

 4   device, or cosmetic that is adulterated or misbranded.”);

 5                   f.      Section 110400 (“It is unlawful for any person to receive in commerce any

 6   food . . . that is falsely advertised or to deliver or proffer for delivery any such food . . . .”); and

 7                   g.      Section 110660 (“Any food is misbranded if its labeling is false or

 8   misleading in any particular.”).

 9           119.    Each of the challenged advertising statements made, and actions taken, by BA

10   violates the FFDCA, CLRA, FAL, and Sherman Law, and, consequently, violates the “unlawful”

11   prong of the UCL.

12           120.    BA leveraged its deception to induce Plaintiffs Silver and Marshall and the

13   members of the California Class to purchase products that were of lesser value and quality than

14   advertised.

15           121.    BA’s deceptive marketing and labeling caused Plaintiffs Silver and Marshall and

16   the members of the California Class to suffer injury in fact and to lose money or property, as it

17   denied them the benefit of the bargain. Had Plaintiffs Silver and Marshall and the members of the

18   California Class been aware of BA’s false and misleading marketing and labeling tactics, and

19   unlawful fortification, they would not have purchased BodyArmor, purchased as much

20   BodyArmor, or paid as much for BodyArmor.

21           122.    In accordance with California Business and Professions Code section 17203,

22   Plaintiffs Silver and Marshall seek an order enjoining BA from continuing to conduct business

23   through unlawful, unfair, and/or fraudulent acts and practices and to commence a corrective

24   advertising campaign.

25           123.    Plaintiffs Silver and Marshall also seek an order for the disgorgement and

26   restitution of all monies from the sale of BodyArmor that BA unjustly acquired through acts of

27   unlawful, unfair, and/or fraudulent competition.

28           124.    Therefore, Plaintiffs Silver and Marshall pray for relief as set forth below.
                                                      - 30 -                            Case No. 3:20-cv-0633
                                          CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 32 of 41




 1                                            SECOND CLAIM
 2                          Violation of California’s Unfair Competition Law,
                                  CAL. BUS. & PROF. CODE § 17200, et seq.
 3                                Unfair and Fraudulent Conduct Prongs
                   (By Plaintiffs Silver and Marshall, on Behalf of the California Class)
 4

 5          125.     Plaintiffs Silver and Marshall repeat each and every allegation contained in the

 6   paragraphs above and incorporates such allegations by reference herein.

 7          126.     Plaintiffs Silver and Marshall bring this claim on behalf of the California Class for

 8   violation of the “unfair” and “fraudulent” prongs of the UCL.

 9          127.     The UCL prohibits any “unlawful, unfair or fraudulent business act or practice.”

10   CAL. BUS. & PROF. CODE § 17200.

11          128.     Defendants’ false and misleading marketing of BodyArmor, as alleged herein,

12   constitute “unfair” business acts and practices because such conduct is immoral, unscrupulous,

13   and offends public policy. Further, the gravity of BA’s conduct outweighs any conceivable

14   benefit of such conduct.

15          129.     The acts, omissions, misrepresentations, practices, and non-disclosures of BA, as

16   alleged herein, constitute “fraudulent” business acts and practices, because BA’s conduct is false

17   and misleading to Plaintiffs Silver and Marshall and the members of the California Class.

18          130.     BA’s marketing and labeling of BodyArmor is likely to deceive reasonable

19   consumers about their true ingredient and nutritional profile.

20          131.     BA either knew or reasonably should have known that the claims in the marketing,

21   advertising, and labeling of BodyArmor were likely to deceive reasonable consumers.

22          132.     In accordance with California Business & Professions Code section 17203,

23   Plaintiffs Silver and Marshall seek an order enjoining BA from continuing to conduct business

24   through unlawful, unfair, and/or fraudulent acts and practices and to commence a corrective

25   advertising campaign.

26          133.     Plaintiffs Silver and Marshall also seek an order for the disgorgement and

27   restitution of all monies from the sale of BodyArmor that were unjustly acquired through acts of

28   unlawful, unfair, and/or fraudulent competition.
                                                   - 31 -                             Case No. 3:20-cv-0633
                                         CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 33 of 41




 1          134.     Therefore, Plaintiffs Silver and Marshall pray for relief as set forth below.

 2                                             THIRD CLAIM
 3                           Violation of California’s False Advertising Law,
                                  CAL. BUS. & PROF. CODE § 17500, et seq.
 4                 (By Plaintiffs Silver and Marshall, on Behalf of the California Class)
 5          135.     Plaintiffs Silver and Marshall repeat each and every allegation contained in the

 6   paragraphs above and incorporates such allegations by reference herein.

 7          136.     Plaintiffs Silver and Marshall bring this claim on behalf of the California Class for

 8   violation of the FAL.

 9          137.     The FAL prohibits making any false or misleading advertising claim. CAL. BUS. &

10   PROF. CODE § 17500.

11          138.     As alleged herein, BA, in its marketing and labeling of BodyArmor, makes “false

12   [and] misleading advertising claim[s],” as it deceives consumers about the drink’s true

13   characteristics and benefits.

14          139.     In reliance on these false and misleading advertising claims, Plaintiffs Silver and

15   Marshall and the members of the California Class purchased BodyArmor believing that it

16   conveyed net nutritional benefits and superior hydration, as promoted by BA’s marketing.

17          140.     BA knew or should have known that the marketing and labeling of BodyArmor

18   was likely to deceive consumers.

19          141.     As a result, Plaintiffs Silver and Marshall and the California Class members seek

20   injunctive and equitable relief, restitution, and an order for the disgorgement of the funds by

21   which BA was unjustly enriched.

22          142.     Therefore, Plaintiffs Silver and Marshall pray for relief as set forth below.

23                                            FOURTH CLAIM
24                      Violation of California’s Consumers Legal Remedies Act,
                                        CAL. CIV. CODE § 1750, et seq.
25                 (By Plaintiffs Silver and Marshall, on Behalf of the California Class)
                                           (Injunctive Relief Only)
26

27          143.     Plaintiffs Silver and Marshall repeat each and every allegation contained in the

28   paragraphs above and incorporates such allegations by reference herein.
                                                  - 32 -                               Case No. 3:20-cv-0633
                                       CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 34 of 41




 1          144.    Plaintiffs Silver and Marshall bring this claim on behalf of the California Class for

 2   violation of the CLRA, seeking injunctive relief only.

 3          145.    The CLRA adopts a statutory scheme prohibiting various deceptive practices in

 4   connection with the conduct of a business providing goods, property, or services primarily for

 5   personal, family, or household purposes.

 6          146.    BA’s policies, acts, and practices were designed to, and did, result in the purchase

 7   and use of BodyArmor primarily for personal, family, or household purposes, and violated and

 8   continue to violate the following sections of the CLRA:

 9                  a.      Section 1770(a)(5), which prohibits representing that goods have a

10   particular composition or contents that they do not have;

11                  b.      Section 1770(a)(5), which also prohibits representing that goods have

12   characteristics, uses, or benefits that they do not have;

13                  c.      Section 1770(a)(7), which prohibits representing that goods are of a

14   particular standard, quality, or grade if they are of another;

15                  d.      Section 1770(a)(9), which prohibits advertising goods with intent not to

16   sell them as advertised; and

17                  e.      Section 1770(a)(16), which prohibits representing that the subject of a

18   transaction has been supplied in accordance with a previous representation when it has not.

19          147.    As a result, in accordance with California Civil Code section 1780(a)(2), Plaintiffs

20   Silver and Marshall and the members of the California Class have suffered irreparable harm and

21   seek injunctive relief in the form of an order:

22                  a.      Enjoining BA from continuing to engage in the deceptive practices

23   described above;

24                  b.      Requiring BA to provide public notice of the true nature of BodyArmor;

25   and

26                  c.      Enjoining BA from such deceptive business practices in the future.

27          148.    Pursuant to section 1782 of the CLRA, Plaintiffs Silver and Marshall hereby notify

28   BA in writing of its particular violations of section 1770 of the CLRA and are demanding, among
                                                      - 33 -                        Case No. 3:20-cv-0633
                                          CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 35 of 41




 1   other actions, that BA cease marketing BodyArmor as set forth in detail above and correct, repair,

 2   replace, or otherwise rectify BodyArmor is in violation of section 1770. If BA fails to respond to

 3   Plaintiffs’ demand within 30 days of this notice, pursuant to section 1782 of the CLRA, Plaintiffs

 4   will amend this Class Action Complaint to request, in addition to the above relief, statutory

 5   damages, actual damages, punitive damages, interest, and attorneys’ fees.

 6          149.    Therefore, Plaintiffs Silver and Marshall pray for relief as set forth below.

 7                                            FIFTH CLAIM
 8                        Violation of New York’s Consumer Protection from
                                   Deceptive Acts and Practices Law,
 9                                 N.Y. GEN. BUS. LAW § 349, et seq.
                          (By Plaintiff Hill, on Behalf of the New York Class)
10

11          150.    Plaintiff Hill repeats each and every allegation contained in the paragraphs above

12   and incorporates such allegations by reference herein.

13          151.    Plaintiff Hill brings this claim on behalf of the New York Class for violation of

14   section 349 of New York’s Consumer Protection from Deceptive Acts and Practices Law, N.Y.

15   GEN. BUS. LAW § 349 et seq.

16          152.    Section 349 prohibits “[d]eceptive acts or practices in the conduct of any business,

17   trade or commerce or in the furnishing of any service in [the State of New York].” N.Y. GEN.

18   BUS. LAW § 349(a).

19          153.    BA’s labeling and marketing of BodyArmor, as alleged herein, constitute

20   “deceptive” acts and practices, as such conduct misled Plaintiff Hill and the New York Class.

21          154.    Subsection (h) of section 349 grants private plaintiffs a right of action for violation

22   of New York’s Consumer Protection from Deceptive Acts and Practices Law, as follows:

23          In addition to the right of action granted to the attorney general pursuant to this
            section, any person who has been injured by reason of any violation of this section
24          may bring an action in his own name to enjoin such unlawful act or practice, an
            action to recover his actual damages or fifty dollars, whichever is greater, or both
25          such actions. The court may, in its discretion, increase the award of damages to an
            amount not to exceed three times the actual damages up to one thousand dollars, if
26          the court finds the defendant willfully or knowingly violated this section. The
            court may award reasonable attorney’s fees to a prevailing plaintiff.
27

28   N.Y. GEN. BUS. LAW § 349(h).
                                                  - 34 -                               Case No. 3:20-cv-0633
                                         CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 36 of 41




 1            155.   In accordance with subsection (h) of section 349, Plaintiff Hill seeks an order

 2   enjoining BA from continuing the unlawful deceptive acts and practices set out above. Absent a

 3   Court order enjoining the unlawful deceptive acts and practices, and as evidenced by its lack of

 4   response to the BBB’s NAD recommendations, BA will continue its false and misleading

 5   marketing campaign and, in doing so, irreparably harm each of the New York Class members.

 6            156.   As a consequence of BA’s deceptive acts and practices, Plaintiff Hill and other

 7   members of the New York Class suffered an ascertainable loss of monies. By reason of the

 8   foregoing, Plaintiff Hill and other members of the New York Subclass also seek actual damages

 9   or statutory damages of $50 per violation, whichever is greater, as well as punitive damages. N.Y.

10   GEN. BUS. LAW § 349(h).

11            157.   Therefore, Plaintiff Hill prays for relief as set forth below.

12                                              SIXTH CLAIM
13                         Violation of New York’s Consumer Protection from
                                    Deceptive Acts and Practices Law,
14                                  N.Y. GEN. BUS. LAW § 350, et seq.
                           (By Plaintiff Hill, on Behalf of the New York Class)
15

16            158.   Plaintiff Hill repeats each and every allegation contained in the paragraphs above

17   and incorporates such allegations by reference herein.

18            159.   Plaintiff Hill brings this claim on behalf of the New York Class for violation of

19   section 350 of New York’s Consumer Protection from Deceptive Acts and Practices Law, N.Y.

20   GEN. BUS. LAW § 350.

21            160.   Section 350 prohibits “[f]alse advertising in the conduct of any business, trade or

22   commerce or in the furnishing of any service in [the State of New York].” N.Y. GEN. BUS. LAW

23   § 350.

24            161.   New York General Business Law section 350-a defines “false advertising” as

25   “advertising, including labeling, of a commodity, or of the kind, character, terms or conditions of

26   any employment opportunity if such advertising is misleading in a material respect.” N.Y. GEN.

27   BUS. LAW § 350-a.1. The section also provides that advertising can be false by omission, as it

28   further defines “false advertising” to include “advertising [that] fails to reveal facts material in the
                                                     - 35 -                              Case No. 3:20-cv-0633
                                          CLASS ACTION COMPLAINT
           Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 37 of 41




 1   light of such representations with respect to the commodity . . . to which the advertising relates.”

 2   Id.

 3            162.   BA’s labeling, marketing, and advertising of BodyArmor, as alleged herein, are

 4   “misleading in a material respect” and, thus, constitute “false advertising,” as they falsely

 5   represent BodyArmor as being beneficial nutritionally and providing necessary and/or superior

 6   hydration.

 7            163.   Plaintiff Hill seeks an order enjoining BA from continuing this false advertising.

 8   Absent enjoining this false advertising, BA will continue to mislead Plaintiff Hill and the other

 9   members of the New York Subclass and, in doing so, irreparably harm each of the New York

10   Class members.

11            164.   As a direct and proximate result of BA’s violation of New York General Business

12   Law section 350, Plaintiff Hill and the other members of the New York Class have also suffered

13   an ascertainable loss of monies.

14            165.   By reason of the foregoing, Plaintiff Hill and other members of the New York

15   Subclass also seek actual damages or statutory damages of $500 per violation, whichever is

16   greater, as well as punitive damages. N.Y. GEN. BUS. LAW § 350-e.

17            166.   Therefore, Plaintiff Hill prays for relief as set forth below.

18                                            SEVENTH CLAIM
19          Violation of Pennsylvania’s Unfair Trade Practices and Consumer Protection Law,
                                           73 P.S. §§ 201-1, et seq.
20                        (By Plaintiff Peffer on Behalf of the Pennsylvania Class)
21            167.   Plaintiff Peffer repeats each and every allegation contained in the paragraphs

22   above and incorporates such allegations by reference herein.

23            168.   Plaintiff Peffer brings this claim on behalf of the Pennsylvania Class for violation

24   of Pennsylvania's Unfair Trade Practices and Consumer Protection Law, 73 P.S. §§ 201-1 et seq.

25            169.   BA is a “person,” as meant by 73 P.S. § 201-2(2).

26            170.   Plaintiff Peffer and Pennsylvania Class members purchased goods and services in

27   “trade” and “commerce,” as meant by 73 P.S. § 201-2(3), primarily for personal, family, and/or

28   household purposes.
                                                   - 36 -                             Case No. 3:20-cv-0633
                                          CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 38 of 41




 1          171.    BA engaged in unfair methods of competition and unfair or deceptive acts or

 2   practices in the conduct of its trade and commerce in violation of 73 P.S. § 201-3, including the

 3   following:

 4                  a.      Representing that its goods and services have characteristics, uses, benefits,

 5   ingredients, and qualities that they do not have (73 P.S. § 201-2(4)(v));

 6                  b.      Representing that its goods and services are of a particular standard or

 7   quality if they are of another (73 P.S. § 201-2(4)(vii)); and

 8                  c.      Advertising goods or services with intent not to sell them as advertised

 9   (73 P.S. § 201-2(4)(ix)).

10          172.    BA’s labeling, marketing, and advertising of BodyArmor, as alleged herein, are

11   “misleading in a material respect” and, thus, constitute “false advertising,” as they falsely

12   represent BodyArmor as being beneficial nutritionally and providing necessary and/or superior

13   hydration.

14          173.    BA’s representations and omissions were material because they were likely to

15   deceive reasonable consumers.

16          174.    BA intended to mislead Plaintiff Peffer and Pennsylvania Class members and

17   induce them to rely on its misrepresentations and omissions.

18          175.    BA acted intentionally, knowingly, and maliciously to violate Pennsylvania Unfair

19   Trade Practices and Consumer Protection Law, and recklessly disregarded Plaintiff Peffer and

20   Pennsylvania Class members’ rights. BA’s knowledge of BodyArmor put it on notice that

21   BodyArmor was not as it advertised.

22          176.    As a direct and proximate result of BA’s unfair methods of competition and unfair

23   or deceptive acts or practices and Plaintiff Peffer’s and Pennsylvania Class members’ reliance on

24   them, Plaintiff Peffer and Pennsylvania Class members have suffered and will continue to suffer

25   injury, ascertainable losses of money or property, and monetary and non-monetary damages,

26   including from not receiving the benefit of their bargain in purchasing BodyArmor.

27          177.    Therefore, Plaintiff Peffer prays for relief as set forth below.

28
                                                  - 37 -                               Case No. 3:20-cv-0633
                                         CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 39 of 41




 1                                    EIGHTH CLAIM FOR RELIEF
 2                                Unjust Enrichment / Quasi-Contract
          (By Plaintiffs Silver, Marshall, Peffer, and Hill, on Behalf of the Nationwide Class)
 3

 4          178.    Plaintiffs incorporate by reference each allegation set forth above

 5          179.    As a result of BA’s unlawful and misleading labeling, marketing, and sale of

 6   BodyArmor, BA was enriched at the expense of Plaintiffs.

 7          180.    BA sold BodyArmor drinks to Plaintiffs that were either not capable of being sold

 8   legally and that were worthless, or were not worth the amounts that Plaintiffs paid for them.

 9          181.    Plaintiffs paid a premium price for BodyArmor, which is more expensive than

10   water and more expensive than its competitors, Gatorade and Powerade.

11          182.    It is against equity and good conscience to permit BA to retain the ill-gotten

12   benefits received from Plaintiffs and the Nationwide Class members given that the BodyArmor

13   was not what BA purported it to be.

14          183.    It would be unjust and inequitable for BA to retain the benefit, warranting

15   restitutionary disgorgement to Plaintiffs and the Nationwide Class members of all monies paid for

16   BodyArmor, and/or all monies paid for which Plaintiffs and the Nationwide Class members did

17   not receive benefit.

18          184.    As a direct and proximate result of BA’s actions, Plaintiffs and the Nationwide

19   Class members have suffered damages in an amount to be proven at trial.

20          185.    Therefore, Plaintiffs pray for relief as set forth below.

21                                         PRAYER FOR RELIEF

22          WHEREFORE, Plaintiffs, individually and on behalf of the members of each Class,

23   respectfully request the Court to enter an Order:

24          A.      Certifying the proposed Classes under Federal Rule of Civil Procedure 23(a),

25   (b)(2), and (b)(3), as set forth above;

26          B.      Declaring that Defendant is financially responsible for notifying the Class

27   members of the pendency of this suit;

28          C.      Declaring that Defendant has committed the violations of law alleged herein;
                                                  - 38 -                           Case No. 3:20-cv-0633
                                       CLASS ACTION COMPLAINT
        Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 40 of 41




 1           D.      Providing for any and all injunctive relief the Court deems appropriate;

 2           E.      Awarding statutory damages in the maximum amount for which the law provides;

 3           F.      Awarding monetary damages, including but not limited to any compensatory,

 4   incidental, or consequential damages in an amount that the Court or jury will determine, in

 5   accordance with applicable law;

 6           G.      Providing for any and all equitable monetary relief the Court deems appropriate;

 7           H.      Awarding punitive or exemplary damages in accordance with proof and in an

 8   amount consistent with applicable precedent;

 9           I.      Awarding Plaintiffs their reasonable costs and expenses of suit, including

10   attorneys’ fees;

11           J.      Awarding pre- and post-judgment interest to the extent the law allows; and

12           K.      For such further relief as this Court may deem just and proper.

13                                      DEMAND FOR JURY TRIAL

14           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs hereby demand a

15   trial by jury on all claims so triable.

16
                                               Respectfully submitted,
17
      DATED: January 28, 2020                  KAPLAN FOX & KILSHEIMER LLP
18
                                               By:   /s/ Laurence D. King
19                                                       Laurence D. King
20                                             Laurence D. King (CA Bar No. 206423)
                                               lking@kaplanfox.com
21                                             Mario M. Choi (CA Bar No. 243409)
                                               mchoi@kaplanfox.com
22                                             1999 Harrison Street, Suite 1560
                                               Oakland, CA 94612
23                                             Telephone: (415) 772-4700
                                               Facsimile: (415) 772-4707
24
                                               KAPLAN FOX & KILSHEIMER LLP
25                                             Maia C. Kats (to be admitted pro hac vice)
                                               mkats@kaplanfox.com
26                                             850 Third Avenue, 14th Floor
                                               New York, NY 10022
27                                             Telephone: (202) 669-0658
                                               Facsimile: (212) 687-7714
28
                                                    - 39 -                             Case No. 3:20-cv-0633
                                           CLASS ACTION COMPLAINT
     Case 3:20-cv-00633-LB Document 1 Filed 01/28/20 Page 41 of 41




 1                                REESE LLP
                                  Michael R. Reese (CA Bar No. 206773)
 2                                mreese@reesellp.com
                                  100 West 93rd Street, 16th Floor
 3                                New York, NY 10025
                                  Telephone: (212) 643-0500
 4                                Facsimile: (212) 253-4272
 5                                REESE LLP
                                  George V. Granade II (CA Bar No. 316050)
 6                                ggranade@reesellp.com
                                  8484 Wilshire Boulevard, Suite 515
 7                                Los Angeles, CA 90211
                                  Telephone: (212) 643-0500
 8                                Facsimile: (212) 643-0500
 9                                Counsel for Plaintiffs Marc Silver, Heather Peffer,
                                  Donovan Marshall, Alexander Hill, and the Proposed
10                                Class
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       - 40 -                         Case No. 3:20-cv-0633
                              CLASS ACTION COMPLAINT
